Citation Nr: 1753697	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  13-36 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for right finger(s) disability.

3.  Entitlement to service connection for left finger(s) disability.

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from November 1999 to November 2003.  He was awarded a Kosovo Campaign Medal among other commendations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in September 2016.


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's left knee disability is related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran has a current right finger(s) disability for service connection purposes.

3.  The probative, competent evidence is against a finding that the Veteran has a current left finger(s) disability for service connection purposes.

4.  The probative, competent evidence is against a finding that the Veteran has a current bilateral hearing loss disability for service connection purposes.  


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

2.  The requirements for entitlement to service connection for a right finger(s) disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

3.  The requirements for entitlement to service connection for a left finger(s) disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

4.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran has claimed entitlement to service connection for a left knee disability, a right finger(s) disability, a left finger(s) disability, and for bilateral hearing loss.  By way of history, the Board remanded these issues in September 2016 to obtain treatment records and to schedule VA examinations.  One month after the case returned to the AOJ, the AOJ sent the Veteran correspondence with a release form to obtain private treatment records, but the Veteran did not respond.  The AOJ attempted to schedule the Veteran for VA examinations several times, but the Veteran refused to schedule them or provide good cause as to why he could not attend.  Specifically, in March 2017 the AOJ notified the Veteran that they were attempting to schedule him for VA examinations and he refused to attend the following month.  The AOJ contacted the Veteran in April 2017 and he reported that he could not drive beyond 15 miles, and he was advised to work with his representative for alternative transportation.  The AOJ provided the Veteran with written examination forms for a private treatment provider to complete at the Veteran's discretion, but these were never returned.  The AOJ attempted to schedule the Veteran for VA examinations again in April 2017, but he refused to attend in May 2017.  Lastly, in May 2017 the AOJ attempted to schedule the Veteran for VA examinations (in another locality, as it would be closer for the Veteran), but he again refused to attend.  

Based on this evidence, the Board finds that the AOJ thoroughly attempted to assist the Veteran in obtaining VA examinations by attempting to schedule him at least three separate times, and by providing him forms that he could have a private provider complete at his discretion.  However, the duty to assist is a two way street, and the Veteran did not cooperate with the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  The Veteran has asserted that he cannot drive beyond 15 miles, but he has not provided a reason for this.  Moreover, there is no indication that he has worked with his representative to provide alternative transportation, or that he submitted the forms to a private provider to complete.  Therefore, the Board finds that the duty to assist has been met in this instance.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis or hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Left knee disability

In this case, the Veteran has asserted that his left knee disability is related to active duty service.  Specifically, he reports that when he was doing a physical therapy test in 2000 he hyperextended his left knee after stepping into a drainage pipe.  He has asserted that he has had bilateral knee pain since that time.  The Board notes that the Veteran has already been granted entitlement to service connection for a right knee disability.  

As it pertains to a current disability, the Veteran was diagnosed with bilateral knee pain and a somatic dysfunction of the bilateral lower extremities during his January 2014 VA examination.  He has also sought intermittent treatment for bilateral knee pain at VA and was encouraged to do physical therapy treatment but has not followed up.  Therefore, the Board finds that the Veteran has a current left knee disability for service connection purposes.

As it pertains to an in-service event or injury, during the Veteran's Report of Medical History at separation from service he asserted that he had knee and joint pain.  In April 2001 and August 2003 he reported having bilateral knee and leg pain that radiated from the spine.  There was no specific diagnosis of a left knee disability during service, but given the Veteran's subjective complaints of knee pain during service and at separation, the Board finds that there has been an in-service event or injury for service connection purposes.  

As it pertains to a nexus between active duty service and a current disability, the Board finds that there is minimal evidence to support the claim.

In May 2012, the Veteran underwent VA examination in connection with his claim, and at the time he was diagnosed with a bilateral meniscus tear.  He reported having a sharp pain in the knees when walking and he had a reduced range of motion on physical examination.  No nexus opinion was provided for the left knee.  In January 2014 the Veteran again underwent VA examination and was diagnosed with bilateral knee pain and a somatic dysfunction of the bilateral lower extremities.  During the physical examination the Veteran had a reduced range of motion in the left knee.  The VA examiner commented that the Veteran's knee disability might cause some difficulty with certain types of work, but no nexus opinion was provided.  

As noted, the Board remanded the issue of entitlement to service connection for a left knee disability in September 2016 to obtain treatment records and to schedule a VA examination.  The AOJ attempted to solicit private treatment records from the Veteran but there was no response.  Additionally, the AOJ attempted to schedule the Veteran for VA examinations in March 2017 and in April 2017.  When the Veteran reported that he could not drive beyond 15 miles, and he was advised to work with his representative for alternative transportation.  Moreover, the AOJ provided the Veteran with written examination forms for a private treatment provider to complete at the Veteran's discretion, but these were never returned.  Lastly, in May 2017 the AOJ attempted to schedule the Veteran for VA examinations (in another locality, as it would be closer for the Veteran), but he again refused to attend.  

Given that the Veteran has refused to attend the scheduled VA examinations or provide a valid reason why he cannot attend, the Board must make a decision based on the evidence of record.  In this case, there is insufficient evidence to show a link between active duty service and a current left knee disability.  Although there is evidence that he complained of knee pain during service, there is no evidence of continuity of symptomatology for a left knee disability since separation.  As noted, he has had some intermittent treatment at VA for bilateral knee pain, but otherwise his documented treatment has been minimal.  Based on the available evidence, the Board finds that there is no nexus for service connection purposes.

While the Veteran believes that his current left knee disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a left knee disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his left knee disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current left knee disability is not competent medical evidence.  

In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Bilateral finger(s) disability

As noted, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson, 581 F.3d 1313; Pond, 12 Vet. App. 341.  

For entitlement to service connection, the requirement is that there is a current disability.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no diagnosis of a finger disability in either hand.  The Veteran has had some intermittent treatment with VA, but his treatment has mainly been for bilateral knee pain, back pain, and some mental health concerns.  

In May 2015, the Veteran reported falling and catching himself with the right hand, and afterwards he asserted that he had right shoulder and wrist pain and left thumb pain, but no diagnosis was ever rendered.  There was no follow-up treatment for a finger or hand disability.  

The Veteran has had two VA examinations for the knees, but there was no indication of any upper extremity disability at that time.  

In January 2004, the Veteran reported that he could not extend the fingers, but there was no corresponding diagnosis.  He never complained of an inability to move the fingers after this time.  

Overall, the Board notes that there are no physical examination findings confirming a definitive diagnosis of a finger disability.  There are no physical examination findings of a finger disability.  Moreover, there is no evidence that the Veteran had objective symptoms that might have led to a finger disability, other than his own vague complaints.  The Board has considered the Veteran's statements, but the lack of physical examination findings or any other available evidence counterbalance these statements.  

Simply stated, the evidence indicates that the Veteran does not have a current finger disability.  As noted, the AOJ attempted to schedule the Veteran for a VA examination to no avail, and because of this the Board must render a decision based on the evidence available in the record.  

To the extent that the Veteran has contended that he has a finger disability, he has not shown that he has specialized training sufficient to diagnose these disabilities or determine their etiology.  See Jandreau, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  In this regard, while the Veteran is competent to report any pain or weakness, the diagnosis of a finger disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for right finger(s) and left finger(s) disability is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Bilateral hearing loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was provided with VA audiometric testing in August 2010 in connection with his claim.  Puretone threshold and Maryland CNC speech recognitions tests were conducted.

In April 2010, puretone thresholds, in decibles, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
0
5
LEFT
15
10
15
10
20

Bone conduction testing was also performed, and the thresholds in decibles were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
15
5
10
LEFT
20
10
15
5
10

The Veteran's speech recognition ability was 98 percent in each ear, which the VA examiner deemed was excellent.  The VA examiner indicated that for the claimed disability of hearing loss there was no disability because there was no pathology to render a diagnosis.

The Board has reviewed the Veteran's service treatment records, and there is an undated treatment note that indicates that the Veteran had a chronic hearing loss disability.  Nonetheless, there is no audiometric testing other findings to support this diagnosis.  Additionally, the Veteran reported having hearing loss at separation, but his audiometric testing was normal at separation.  

Indeed, puretone thresholds at separation, in decibles, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
30
10
10
10
5
LEFT
20
15
10
0
0

There was only one threshold outside of the normal range, which is insufficient to find a disability.  The Board has reviewed the remainder of the Veteran's VA treatment records and service treatment records, which contain other audiological testing conducted during the Veteran's active duty, including during the pendency of the appeal.  Upon review, while the Veteran does complain of hearing loss, no audiological examination of record conducted at any time demonstrates an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  Auditory thresholds, at worst, were 30 decibels in the right ear on one occasion.  No more than two auditory thresholds were above 26 decibels at any time.  

The evidence in this case reflects that the Veteran does not currently have a bilateral hearing loss disability for VA purposes.  As described, audiometric testing revealed that the Veteran had no auditory thresholds at any relevant frequency above 30 decibels, that he had no more than two auditory thresholds above 26 decibels at any given time, and that his Maryland CNC tests reflected scores of at least 94 percent in the left ear.  These results do not reflect that the Veteran has a bilateral hearing loss disability as established by 38 C.F.R. § 3.385.  The Veteran has not challenged the accuracy of any of the audiometric results and has not submitted any additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses, including diminished hearing capacity, he is not competent to assess that he has a hearing loss disability for VA purposes.  See Layno, 6 Vet. App. 465.  Such determination may only be made by audiometric testing and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As noted, the Veteran was scheduled for VA examinations to determine whether there was a current hearing loss disability, but the Veteran refused to attend and therefore the Board must make a determination based on the evidence of record.

In summary, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported bilateral hearing loss; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  There is also no competent evidence of a bilateral hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Veteran's claim for entitlement to service connection for bilateral hearing loss is denied.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for right finger(s) disability is denied.

Entitlement to service connection for left finger(s) disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.  




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


